Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to application #16/670078 filed preliminary amendment filed on 06/22/2011.  Claims 1-13 are pending examination.  
Drawings
Drawings submitted have been accepted. 

Examiner's Amendment
An Examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such amendment, it must be submitted no later than the payment of the issue fee.
Authorization for this Examiner's amendment was given in a telephone interview with Haraguchi Mitsuhiro Reg. No. (63193) on 08/26/2021.

The application has been amended as follows:
1. (Currently amended) A control apparatus for a suspension apparatus, comprising: 
	a vehicle speed acquiring section which acquires a vehicle speed as a speed of a vehicle; 
	an acquisition section which acquires a stroke velocity of the suspension apparatus disposed between a vehicle body and a wheel to damp vibration propagated from the wheel; 

	a change amount restricting section which restricts a change amount of the contribution ratio; and 
	a damping force controlling section which controls the damping force of the suspension apparatus based on the that was restricted by the change amount restricting section and the stroke velocity, wherein
the damping force controlling section includes: 
a multiplying section which multiplies a difference between the first parameter and the second parameter by the contribution ratio to thereby obtain a multiplication value; and 
an adding section which adds the multiplication value to the first parameter to thereby calculate an addition value which is a current value determined by the stroke velocity in order to control the damping force of the suspension apparatus, and 
the damping force controlling section controls the damping force of the suspension apparatus by use of the addition value. 

2. (Currently amended) A control apparatus for a suspension apparatus, comprising: 
	a vehicle speed acquiring section which acquires a vehicle speed as a speed of a vehicle; 
	an acquisition section which acquires a stroke velocity of the suspension apparatus disposed between a vehicle body and a wheel to damp vibration propagated from the wheel; 
	a change amount restricting section which restricts a change amount of the vehicle speed; 
that was restricted by the change amount restricting section, the first parameter serving for controlling a damping force in a first speed region of the vehicle, the second parameter serving for controlling the damping force in a second speed region which is a speed region higher in speed than the first speed region; and 
	a damping force controlling section which controls the damping force of the suspension apparatus based on the that was determined by the contribution ratio determining section and the stroke velocity, wherein
the damping force controlling section includes: 
a multiplying section which multiplies a difference between the first parameter and the second parameter by the contribution ratio to thereby obtain a multiplication value; and 
an adding section which adds the multiplication value to the first parameter to thereby calculate an addition value which is a current value determined by the stroke velocity in order to control the damping force of the suspension apparatus, and 
the damping force controlling section controls the damping force of the suspension apparatus by use of the addition value. 


4. (Previously presented) The control apparatus for a suspension apparatus according to claim 1, wherein: 
	the contribution ratio determining section determines the contribution ratio in a transition region between the first speed region and the second speed region.  

5. (Canceled) 

6. (Currently amended) The control apparatus for a suspension apparatus according to claim 1, wherein: 
the change amount of the contribution ratio when the vehicle speed decreases. 

7. (Previously presented) The control apparatus for a suspension apparatus according to claim 2, wherein: 
the contribution ratio determining section determines the contribution ratio in a transition region between the first speed region and the second speed region.  

8. (Canceled) 

9. (Currently amended) The control apparatus for a suspension apparatus according to claim 2, wherein: 
the change amount restricting section restricts [[a]] the change amount of the contribution ratio when the vehicle speed decreases.

10. (Previously presented) A suspension system comprising: 
	the suspension apparatus which is disposed between the vehicle body and the wheel of the vehicle to damp vibration propagated from the wheel; and 
	the control apparatus according to claim 1. 

11. (Previously presented) A suspension system comprising: 
	the suspension apparatus which is disposed between the vehicle body and the wheel of the vehicle to damp vibration propagated from the wheel; and 
	the control apparatus according to claim 2. 

12. (Previously presented) The suspension system according to claim 10, wherein: 
	the suspension apparatus includes a stroke sensor which outputs a stroke amount of the suspension apparatus; and 
	the acquisition section calculates the stroke velocity based on the stroke amount outputted by the stroke sensor.

13. (Previously presented) The suspension system according to claim 11, wherein: 
	the suspension apparatus includes a stroke sensor which outputs a stroke amount of the suspension apparatus; and 
	the acquisition section calculates the stroke velocity based on the stroke amount outputted by the stroke sensor.

Reasons for Allowance
Claims 1-4, 6-7 and 9-13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter.
Regarding independent claim 1, the prior art of record fails to teach or suggest " an acquisition section which acquires a stroke velocity of the suspension apparatus disposed between a vehicle body and a wheel to damp vibration propagated from the wheel; 
	a contribution ratio determining section which determines a contribution ratio between a first parameter and a second parameter based on the vehicle speed, the first parameter serving for controlling a damping force in a first speed region of the vehicle, the second parameter serving for controlling the damping force in a second speed region which is a speed region higher in speed than the first speed region; 
	a change amount restricting section which restricts a change amount of the contribution ratio; and 
	a damping force controlling section which controls the damping force of the suspension apparatus based on the that was restricted by the change amount restricting section and the stroke velocity, wherein
the damping force controlling section includes: 
a multiplying section which multiplies a difference between the first parameter and the second parameter by the contribution ratio to thereby obtain a multiplication value; and 
an adding section which adds the multiplication value to the first parameter to thereby calculate an addition value which is a current value determined by the stroke velocity in order to control the damping force of the suspension apparatus, and 
the damping force controlling section controls the damping force of the suspension apparatus by use of the addition value. ", in combination with the other  limitations clearly claimed for patent, are novel and unobvious.  Dependent claims 4, 6, 10 and 12 are allowed by virtue of their dependency.
Regarding independent claim 2, the prior art of record fails to teach or suggest “an acquisition section which acquires a stroke velocity of the suspension apparatus disposed between a vehicle body and a wheel to damp vibration propagated from the wheel; 
	a change amount restricting section which restricts a change amount of the vehicle speed; 
	a contribution ratio determining section which determines a contribution ratio between a first parameter and a second parameter based on the that was restricted by the change amount restricting section, the first parameter serving for controlling a damping force in a first speed region of the vehicle, the second parameter serving for controlling the damping force in a second speed region which is a speed region higher in speed than the first speed region; and 
	a damping force controlling section which controls the damping force of the suspension apparatus based on the that was determined by the contribution ratio determining section and the stroke velocity, wherein
the damping force controlling section includes: 
a multiplying section which multiplies a difference between the first parameter and the second parameter by the contribution ratio to thereby obtain a multiplication value; and 
an adding section which adds the multiplication value to the first parameter to thereby calculate an addition value which is a current value determined by the stroke velocity in order to control the damping force of the suspension apparatus, and 
the damping force controlling section controls the damping force of the suspension apparatus by use of the addition value", in combination with the other  limitations clearly claimed for patent, are novel and unobvious.  Dependent claims 3, 7, 9, 11 and 13 are allowed by virtue of its dependency.
	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled Comments on Statement of Reasons for allowance.
Contact Information
Please refer to from 892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSSA A SHAAWAT whose telephone number is (313)446-6592.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter B Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MUSSA A SHAAWAT/Primary Examiner, Art Unit 3665